The Honorable William R. Bullock Prosecuting Attorney Fifteenth Judicial District P.O. Box 220 Danville, AR  72833-0220
Dear Mr. Bullock:
This is in response to your request for an opinion on whether a city must reimburse the county when municipal prisoners are housed in the county jail.
In my opinion, the county may properly charge a fee for this service under A.C.A. 12-41-506.  I have enclosed copies of two Attorney General Opinions (one official, Opinion No. 81-106, and one unofficial, Opinion No. 84-154) which reach this conclusion, and which contain related issues which may be helpful in your review of this problem.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.